Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 15, the prior art of record, specifically the prior art Cornaby (US-20150163345-A1) teaches a way of a using artificial intelligence machine learning algorithm to train the system for process objects in the AR environment. Prior art Nakagawa (US-20180336008-A1) teaches using machine learning algorithm repeatable refine the process result based on the predetermined model. Additional prior art Ogawa (US-20200029766-A1) teaches when dealing dealing with image recognition by specifying an article constituted by the object during the article image recognition in the predetermined model.  However, none of the prior art cited alone or in combination provides motivation to teach obtaining and resolving the malfunction occurrence information about the article and display the manipulation method afterward based on the augmented reality.
Regarding independent Claims 21, the prior art of record, specifically the prior art Cornaby (US-20150163345-A1) teaches a way of a using artificial intelligence machine learning algorithm to train the system for process objects in the AR environment. Prior art Nakagawa (US-20180336008-A1) teaches using machine learning algorithm repeatable refine the process result based on the predetermined model. Additional prior Ogawa (US-20200029766-A1) teaches when dealing dealing with image recognition by specifying an article constituted by the object during the article image recognition in the predetermined model. However, none of the prior art cited alone or in combination provides motivation to teach display article information and similar article after comparison in the augmented reality environment.
Regarding dependent Claims 2-4, 6-14, 16-20, they are allowable due to their dependency to the independent Claims 1, 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619